Citation Nr: 0307468	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  00-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for emphysema.  

3.  Entitlement to service connection for a cervical spine 
disability 

4.  Evaluation of service-connected annular tear, L5-S1.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from September 1987 to March 
1991. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA).  In August 1999, the Washington, D.C., 
Regional Office (RO), denied claims of entitlement to service 
connection for bronchitis and a cervical spine fusion.  The 
veteran appealed.  Jurisdiction over the veteran's claims 
file was transferred to the RO in Columbia, South Carolina.  
In June 2002, the Columbia RO denied a claim of entitlement 
to service connection for emphysema, and the veteran has 
appealed. 

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision. 


FINDINGS OF FACT

1.  The veteran does not have bronchitis that is related to 
her service.

2.  The congenital emphysema first diagnosed and manifested 
several years after service separation did not increase in 
severity during service.

3.  The veteran does not have a cervical spine disorder that 
is related to her service.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2002).

2.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2002).

3.  A cervical spine condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1999 and June 2002 rating 
decisions that the evidence did not show that the criteria 
for service connection for bronchitis, emphysema and a 
cervical spine condition had been met, to include service 
connection for emphysema on a theory of aggravation.  Those 
are the key issues in this case, and the rating decision, 
statement of the case (SOC), and the three supplemental 
statements of the case (SSOC's) informed the appellant of the 
evidence needed to substantiate her claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, the veteran has been afforded examinations for the 
disabilities in issue, to include etiological opinions.  With 
regard to the claim for a cervical spine condition, although 
an etiological opinion has not been obtained, the Board notes 
that the evidence, discussed infra, shows the following: 
there is no record of treatment for a cervical spine injury 
or condition in the veteran's service medical records; a 
cervical spine condition is not shown until 1998 (about seven 
years after separation from service); and there is no 
competent evidence of a link between a cervical spine 
condition and the veteran's service.  Given the foregoing, 
the Board finds the criteria as provided at 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) (2002) have 
not been met, and that further development for an examination 
and/or an opinion is not necessary to decide the claim.  In a 
letters from the RO, dated in September 2001 and October 
2002, the veteran was informed of the VCAA, and of the types 
of evidence which may be probative of her claim.  
Specifically, she was informed that VA would make reasonable 
efforts to assist her in obtaining evidence relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  She was notified that it was 
ultimately her responsibility to assist VA in obtaining all 
evidence necessary to support the claims.  See 38 U.S.C.A. 
§ 5103(b) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  She 
has identified treatment at the Walter Reed Army Medical 
Center, the Charleston VA Medical Center (VAMC), and the 
National Naval Medical Center as probative of her claim, and 
VA has obtained these records (to include Navcare).  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran asserts that she has bronchitis, emphysema and a 
cervical spine condition due to her service.  In part, she 
argues that she had emphysema which preexisted service, and 
which was aggravated thereby.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  In such instances, a grant of service connection is 
warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is  clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2002).


A.  Bronchitis and Emphysema

The veteran's service medical records (to include some 
records from the National Naval Medical Center), include an 
enlistment examination report, dated in December 1986, which 
shows that her lungs and chest were clinically evaluated as 
normal.  In an accompanying report of medical history, she 
denied having shortness of breath, asthma or a chronic cough.  
The report of medical history indicates that she was a 
smoker.  Service medical records show that the veteran was 
treated for complaints of sinusitis, a sore throat and/or 
cough on multiple occasions.  A report, dated in December 
1987 shows that she reported smoking one pack per day.  An 
August 1989 report notes possible bronchitis.  A report, 
dated in December 1990, shows that she was advised to quit 
smoking.  Overall, the impressions included upper respiratory 
infection, maxillary sinusitis, viral pharyngitis, rule out 
strep, viral URI and viral syndrome.  The veteran's 
separation examination report, dated in February 1991, shows 
that her lungs and chest were clinically evaluated as normal.  
In an accompanying report of medical history, she denied 
having shortness of breath, asthma or a chronic cough.  

As for the post-service medical evidence, records from the 
National Naval Medical Center (NNMC), to include Navcare, 
dated between 1991 and 2000, show that beginning in September 
1991, the veteran was treated for complaints of sinus 
fullness and cough.  The assessments included bronchitis, 
sinusitis and URI.  In January 1992 the veteran was treated 
for complaints of shortness of breath, chest pain, and pain 
in the lungs.  The assessment noted URI with cough.  The 
veteran was treated for a URI in December 1992.  Between 
August 1996 and December of 1997, she was treated for 
bronchitis on several occasions.  The reports note that she 
was still smoking.  She was treated for a viral syndrome and 
flu in October 1998, a viral URI in February 1999, and for 
bronchitis in October 1999.  In March 2000, she was admitted 
for underwent thorascopic surgery with blebectomy and 
mechanical pleurodesis of the left chest.

Records from Sharp Health Care (Sharp), dated in April 1997, 
show that the veteran was treated for a spontaneous 
pneumothorax.  One of these reports notes a history of 
cigarette smoking, with "no history of asthma, emphysema, 
chronic bronchitis, tuberculosis or other pulmonary 
disease."  

A VA examination report, dated in July 1999, shows that the 
veteran reported a spontaneous pneumothorax in 1997.  There 
was no diagnosis. 
 
An examination report from Shyam Yallapragada, M.D., dated in 
October 2000, contains an impression of "probably emphysema 
with three pneumothoraxes which she suffered from and she is 
now clinically stable."  It was recommended that she quit 
smoking.

A VA respiratory examination report, dated in January 2002, 
shows that the examiner stated that, "...I do not see any 
documentation that occurred during 1987 to 1991 that would 
make me think that she had any thing other than upper 
respiratory infections or bronchitis."  The examiner further 
stated that the veteran's complaints during service related 
to acute infections, with a strong possibility that she was 
predisposed to such infections because of her emphysema.  
However, the examiner noted that her complaints during 
service were not the result of emphysema.  The impression was 
that the veteran "[H]as congenital bullous emphysema, which 
has resulted in spontaneous pneumothorax x 2.  She did not 
have symptoms of emphysema during her years in the service, 
and the presence of the emphysema significantly predates her 
enlistment in the service."    

1.  Bronchitis

The Board finds that the preponderance of the evidence is 
against service connection for bronchitis.  See 38 C.F.R. 
§ 3.303.  The veteran's service medical records show multiple 
treatments for such conditions as URI, maxillary sinusitis, 
viral pharyngitis, viral URI and viral syndrome.  There is 
one notation, dated in August 1989, of "possible 
bronchitis."  See also January 2002 VA respiratory 
examination report (noting the possibility of bronchitis 
during service).  However, even assuming there was one or 
more treatments for bronchitis during service, there is no 
basis to find that such bronchitis was anything other than an 
acute condition.  In this regard, although "possible" 
bronchitis was noted in August 1989, there is no evidence of 
treatment for bronchitis during the veteran's subsequent one 
year and five months of service.  In addition, the veteran's 
February 1991 separation examination report shows that her 
lungs and chest were clinically evaluated as normal.  In an 
accompanying report of medical history, she denied having 
shortness of breath, asthma or a chronic cough.  The first 
post-service medical evidence of bronchitis is found in the 
NNMC records dated in September 1991, approximately six 
months after separation from service.  In addition, the Sharp 
records indicate that there was no history of chronic 
bronchitis, and the most recent medical evidence of record 
indicates that the veteran does not currently have 
bronchitis.  See October 2000 report of Dr. Yallapragada; 
January 2002 VA examination report.  As these examination 
reports are the most recent on record, they are considered to 
be the most probative evidence of her current condition.  See 
e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Furthermore, even if the Board were to assume that the 
veteran currently has bronchitis, there is no competent 
evidence which links bronchitis, or any other lung condition, 
to the veteran's service.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  
 
2.  Emphysema

As an initial matter, the veteran has argued that her 
emphysema preexisted her service, and was aggravated thereby.  
See e.g., veteran's letters, received in July and October 
2002.  She argues that that military physicians were 
negligent in treating her because they failed to realize, or 
otherwise "mis-diagnosed", her emphysema upon entrance into 
service.  She argues that she was medically mistreated, and 
that this eventually resulted in her collapsed lung.  Id.  

In determining whether the presumption of soundness applies 
to this veteran, the Board must first determine whether 
emphysema was noted at the time of entry into service.  See 
38 C.F.R. § 3.304(b) (2002).  The Court has stated that the 
term "noted" denotes only such conditions as are recorded in 
examination reports, and that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  In this case, a review 
of the veteran's entrance examination report, and the 
accompanying report of medical history, shows that there was 
no notation of emphysema.  The enlistment examination itself 
does not state that the veteran had emphysema, and a clinical 
evaluation performed at the time of the examination showed no 
abnormalities of her lungs.  Accordingly, the Board finds 
that emphysema was not "noted", as defined by 38 U.S.C. § 
3.304(b), at entry on her period of service, and that the 
presumption of soundness, therefore, attaches.

Under 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 
3.304(b), the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  In this case, the veteran does not 
dispute the diagnosis of congenital emphysema, and the 
examiner who wrote the January 2002 VA examination report 
stated that the veteran's emphysema was congenital.  
Nevertheless, given the congenital nature of the condition, 
it necessarily had to have existed prior to service.  

With respect to the question of whether the preservice 
emphysema was aggravated by service, it must be pointed out 
that the record is completely devoid of any problems with 
emphysema during service and was not even diagnosed until 
years after service.  The lack of aggravation is further 
buttressed by the comments of the examiner who conducted the 
VA examination, indicating that the veteran did not even have 
symptoms of emphysema during service.  Given the lack of 
evidence tending to show symptoms of emphysema during service 
and the lack of any medical evidence tending to show that the 
emphysema first diagnosed years after service had any nexus 
to service, it must be concluded that the overwhelming weight 
of the evidence favors the conclusion that the congenital 
emphysema did not increase in severity during service and was 
not aggravated therein.  Finally, although the veteran has 
made a reference to aggravation of a preexisting condition 
due to exposure to asbestos in boot camp, see veteran's 
August 2001 letter, there is no competent evidence to support 
this claim, to include a lack of any competent evidence of 
asbestosis.

Even if it were to be assumed that emphysema was not present 
prior to service, it must still be pointed out again that the 
record is devoid of any evidence tending to show that 
emphysema was manifested during service.  As previously 
stated, the veteran's service medical records show multiple 
treatments for such conditions as URI, maxillary sinusitis, 
viral pharyngitis, viral URI and viral syndrome.  The 
veteran's service medical records do not show treatment for 
emphysema, and the veteran's February 1991 separation 
examination report shows that her lungs and chest were 
clinically evaluated as normal.  In an accompanying report of 
medical history, she denied having shortness of breath, 
asthma or a chronic cough.  The first post-service medical 
evidence of emphysema is an equivocal diagnosis ("probably 
emphysema") found in the October 2000 report of Dr. 
Yallapragada.  This is over nine years after separation from 
service.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision the Board considered the article 
presented on the appellant's behalf, apparently taken from 
the internet, which discusses the various types of emphysema 
and certain risk factors.  This article indicates inter alia 
that smoking is a risk factor for "primary" spontaneous 
pneumothorax, and that "secondary" spontaneous pneumothorax 
(SSP)will be related to underlying lung disease in 20 percent 
of patients (the Sharp records do not characterize the 
veteran's April 1997 pneumothorax as either primary or 
secondary).  The article also states that the most common 
underlying disease in SSP's is COPD.  The Board finds that 
this article does not reasonably approach a description of 
the veteran's case, such that it provides a specific or 
plausible basis for concluding that this veteran has 
emphysema that was caused or aggravated by her service, or 
that such emphysema caused her April 1997 spontaneous 
pneumothorax.  

B.  Cervical spine

The veteran's service medical records do not show treatment 
for cervical spine symptoms, and her February 1991 separation 
examination report shows that her spine was clinically 
evaluated as normal.  In an accompanying report of medical 
history, she denied having swollen or painful joints, broken 
bones, or "bone, joint or other deformity."  She reported 
that she was pregnant, and that she had recurrent back pain, 
with the word "pregnant" written beside it.  Another 
notation states that she had LBP (low back pain) secondary to 
pregnancy.    

As for the post-service medical evidence, NNMC records, dated 
between 1991 and 2000, and records from the Walter Reed Army 
Hospital (Walter Reed), dated between 1998 and 2000, show 
that in September 1998, the veteran underwent an anterior 
cervical diskectomy with fusion and Orion plating at C6-7.  
The operative diagnosis was herniated cervical disk (C6-7).  
The report notes that the veteran reported neck symptoms of 
one years' duration.  She received follow-up treatment for 
neck pain, with assessments that included "local neck pain, 
unclear etiology, rule out cervical strain," cervical 
stenosis, and "lower cervical radiculopathy, probably 
secondary to HNP (herniated nucleus pulpous) C7."

A VA examination report, dated in July 1999, shows a notation 
under the heading of "diagnoses and problems" of "1991, 
hand pain and numbness, resolved by 1998 C-spine diskectomy 
and fusion."  An accompanying VA X-ray report contains an 
impression of status-post anterior fusion of C6-7.  

The Board finds that service connection for a cervical spine 
condition is not warranted.  There is no record of treatment 
for a cervical spine injury or condition in the veteran's 
service medical records.  A cervical spine condition is not 
shown until August 1998.  This is about seven years after 
separation from service, and this lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000.  In addition, there is 
no competent evidence of a link between a cervical spine 
condition and the veteran's service.  Although the Board has 
considered the previously listed notation in the July 1999 VA 
examination report, this notation is afforded no probative 
value as it is not shown to have been based on a review of 
the claims file or any other detailed and reliable medical 
history, and it lacks any other indicia of reliability, such 
as support with citation to clinical findings.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  When read in context, it is clearly by 
history only.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  


III.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of her arguments that she has the 
claimed conditions that should be service connected.  Her 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and her service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for bronchitis, 
emphysema, and a cervical spine condition must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for is bronchitis is denied.

Service connection for emphysema is denied.

Service connection for a cervical spine condition is denied.


REMAND

With regard to the claim of entitlement to a higher 
evaluation for service-connected annular tear, L5-S1, the 
Board notes that in June 2002 the RO granted service 
connection for this condition and assigned a 10 percent 
evaluation.  In March 2003, a substantive appeal was received 
with regard to the RO's November 2002 denial of service 
connection for emphysema.  In an attachment, the veteran 
expressed disagreement with the RO's assignment of a 10 
percent rating for her annular tear, L5-S1.  The veteran's 
statement is equivalent to a notice of disagreement on the 
issue of entitlement to a higher evaluation for this 
condition.  However, it does not appear that a statement of 
the case (SOC) has been issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue an SOC, the Board should remand the issue to the RO, 
not refer it there, for issuance of an SOC.  Therefore, on 
remand, the RO should issue an SOC to the veteran on the 
higher evaluation issue.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should review the evidence and 
determine whether the veteran now meets 
the criteria for entitlement to a higher 
evaluation for service-connected annular 
tear, L5-S.  If the claim is denied, the 
RO should furnish the veteran an SOC on 
this issue.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if, and only 
if, an appeal has been perfected.  No action is required of 
the appellant unless and until she receives further notice.  
The purpose of this remand is to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


